132 S.W.3d 313 (2004)
STATE of Missouri, Respondent,
v.
Timothy JOHNSON, Appellant.
No. WD 62067.
Missouri Court of Appeals, Western District.
April 30, 2004.
Kent Denzel, Columbia, MO, for appellant.
Andrea K. Spillars, Jefferson City, MO, for respondent.
Before JOSEPH M. ELLIS, Chief Judge, HAROLD L. LOWENSTEIN, Judge and PATRICIA BRECKENRIDGE, Judge.

ORDER
PER CURIAM.
Appellant Timothy Johnson was convicted by a Cole County jury of the class B *314 felony of committing violence against an employee of the Department of Corrections, § 217.385, RSMo 1994. Having found Johnson to be a prior and persistent offender, the trial court sentenced him to a twenty-year term of imprisonment, the sentence to run consecutively to other sentences he was already serving. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
We affirm the judgment of the trial court. Rule 30.25(b).